The judgment appealed from was rendered March 14, 1923, and the transcript on appeal filed in this court May 10, 1924. When the cause was reached on the calendar, February 18, 1926, no briefs had been submitted by the appellants or respondent, and appellants were not represented by counsel in court. The attorney for the respondent moved to dismiss the appeal under Rule 48.
We have examined the record, and find no fundamental error of the court in directing a verdict and entering judgment for the plaintiff.
Judgment affirmed. Costs to respondent.
William A. Lee, C.J., and Win. E. Lee, Budge and Givens, JJ., concur. *Page 240